DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description). The new title should take into account any amendments to the claims to best indicate the claimed invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a removal controller”, “a selection controller”, and “a recovery controller” in claims 1-12 and “an image processing unit” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The controller 20 controls each unit of the image processing apparatus 10. Control by the controller 20 is implemented using information processing hardware such as a central processing unit (CPU) and a memory device and software such as an operation system (OS) and an application (may be abbreviated as an "app") operating on the hardware (page 3, Fig. 1).
An application controller 22 is provided at the controller 20. The application controller 22 performs control necessary for a case where applications are used in the image processing apparatus 10, such as startup of an installed application, various information processes based on an application, and termination of an application. The application controller 22 includes, as a configuration for the control, a setting processing unit 24, a display processing unit 26, and a switching processing unit 28 (page 4, Fig. 1). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6-11 recite the limitation "a specific recovery method". Parent claim 1 already recites the limitation "a specific recovery method". It is unclear if the limitation recited in the child claims is the same as the limitation in the parent claim. 

Claims 6 and 8-10 recite the limitation "a desired application to be recovered" and claim 7 recite the limitation “an application to be recovered. Parent claim 1 already recites the limitation "the removed application to be recovered". It is unclear if the limitation recited in the child claims are the same as the limitation in the parent claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlesinger et al. (US 2010/0223498; hereinafter Schlesinger).

Regarding claim 1, Schlesinger teaches an application apparatus comprising (computing device 1110; ¶¶ 0075-0078, Fig. 11): 
a removal controller that performs, in a case where a removal event occurs (backing up application states in case of hardware failure; ¶ 0060), control for storing an operation state of an active application as an original operation state (save application state; ¶ 0057, Fig. 6 602) and removing the application from an operation target (application failure; ¶ 0057, Fig. 6 606); 
a selection controller that performs, before causing the removed application to be recovered as the operation target, control for allowing a user to select a specific recovery method (user select option to initiate recovery; ¶ 0059, Fig. 6 610) from among a plurality of recovery methods including a method for reproducing the original operation 
a recovery controller that performs, in accordance with the selected specific recovery method, control for causing an operation of the removed application to be recovered (recover application; ¶ 0059, Fig. 6 612).

Regarding claim 2, Schlesinger teaches the application apparatus according to claim 1, wherein the original operation state is a state regarding display on a screen at a time when the removal event occurs (application state may include information related to one or more GUI elements; ¶ 0030).

Regarding claim 3, Schlesinger teaches the application apparatus according to claim 2, wherein the state regarding the display is a state regarding one or two or more of a hierarchical layer, a range, a character, a numerical value, and a sign of the application displayed on the screen (¶ 0030, ¶ 0033, and ¶ 0035).

Regarding claim 4, Schlesinger teaches the application apparatus according to claim 1, wherein the original operation state is a state regarding setting of an operation of the application set at a time when the removal event occurs (application state saved when application state changes; ¶ 0027).



Regarding claim 6, Schlesinger teaches the application apparatus according to claim 1, wherein the selection controller performs control for allowing the user to select a desired application to be recovered (user initiates recovery of at least one application such as video editing program 340; ¶ 0042 and ¶ 0059) and then allowing the user to select a specific recovery method from among the plurality of recovery methods (user may choose between recovery by operating system 410 or recovery by self-recovery feature 434; ¶ 0048, Fig. 4 and ¶ 0028).

Regarding claim 7, Schlesinger teaches the application apparatus according to claim 1, wherein the selection controller performs control for allowing the user to collectively select an application to be recovered (user initiates recovery of at least one application such as video editing program 340; ¶ 0042 and ¶ 0059) and a specific recovery method by presenting the plurality of recovery methods to the user in association with applications (user may choose between recovery by operating system 410 or recovery by self-recovery feature 434; ¶ 0048, Fig. 4 and ¶ 0028).

Regarding claim 8, Schlesinger teaches the application apparatus according to claim 1, wherein in a case where a selection-type recovery event occurs when the user selects a desired application to be recovered (application in event of failure; ¶ 0048), the 

Regarding claim 9, Schlesinger teaches the application apparatus according to claim 1, wherein in a case where the user selects a desired application to be recovered (user initiates recovery of at least one application such as video editing program 340; ¶ 0042 and ¶ 0059), when the removal event for the application satisfies a predetermined option presentation condition (application in event of failure; ¶ 0048), the selection controller performs control for allowing the user to select a specific recovery method from among the plurality of recovery methods (user may choose between recovery by operating system 410 or recovery by self-recovery feature 434; ¶ 0048, Fig. 4 and ¶ 0028).

Regarding claim 10, Schlesinger teaches the application apparatus according to claim 1, wherein in a case where the user selects a desired application to be recovered (user initiates recovery of at least one application such as video editing program 340; ¶ 0042 and ¶ 0059), when an operation state at a stage in which the application is removed satisfies a predetermined option presentation condition (application in event of failure; ¶ 0048), the selection controller performs control for allowing the user to select a specific recovery method from among the plurality of recovery methods (user may 

Regarding claim 11, Schlesinger teaches the application apparatus according to claim 1, wherein in a case where the removal event occurs in a process in which a lower-level application is called from a higher-level application and executed, the removal controller stores an operation state in which the lower-level application is called from the higher-level application as the original operation state (application state 210 includes process states 250; ¶ 0030 and ¶ 0033), and wherein before causing the removed higher-level application to be recovered, the selection controller performs control for allowing the user to select a specific recovery method from among the plurality of recovery methods including the method for reproducing the original operation state (user may choose between recovery by operating system 410 or recovery by self-recovery feature 434; ¶ 0048, Fig. 4 and ¶ 0028).

Regarding claim 12, Schlesinger teaches an image processing apparatus comprising (computing device 1110; ¶¶ 0075-0078, Fig. 11): 
an image processing unit that includes at least one of a scanner which generates image data and a printer which performs printing based on the image data (printer 1170; ¶ 0077, Fig. 11); 
an application that is started to control the image processing unit (¶ 0076); 
a removal controller that performs, in a case where a removal event occurs (backing up application states in case of hardware failure; ¶ 0060), control for storing an 
a selection controller that performs, before causing the removed application to be recovered as the operation target, control for allowing a user to select a specific recovery method (user select option to initiate recovery; ¶ 0059, Fig. 6 610) from among a plurality of recovery methods including a method for reproducing the original operation state (user may choose between recovery by operating system 410 or recovery by self-recovery feature 434; ¶ 0048, Fig. 4 and ¶ 0028); and 
a recovery controller that performs, in accordance with the selected specific recovery method, control for causing an operation of the removed application to be recovered (recover application; ¶ 0059, Fig. 6 612), 
wherein the image processing unit is controlled based on an operation state of the application (¶¶ 0022-0024). 

Claim 13 recites a non-transitory computer readable recording medium storing a program causing a computer to execute a process for an application (¶ 0019 and ¶ 0081; Schlesinger) similarly to the apparatus of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Haselden et al. (US 2006/0156157) pertains to a systems and methods of restarting programs upon failure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244.  The examiner can normally be reached on 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672